DETAILED ACTION
This office actions is in response to the amendment filed on May 19, 2022. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10343452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed May 19, 2022, with respect to the previous double patenting rejection have been fully considered and are persuasive.  The previous double patenting rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a quick disconnect tool, male connector and method. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a male connector having a non-circular outer mating surface and at least one recess on the outer mating surface and having threads on a second end opposite the first end for mounting the male connector to a surface… and when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the at least one recess of the male connector locking the male connector within the socket (as in claims 1, 11 and 18), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoelz (10112239) disclose a quick discontent tool and male connector (3) having on a first end a non-circular outer mating surface and at least one recess (5) on the outer mating surface providing a quick disconnect tool comprising: a socket (17) defining a hollow socket chamber (18) having a non-circular inner surface constructed to mate with the male connector, a socket chamber opening (19) into which the male connector can enter the socket chamber, the outer mating surface of the male connector having a shape so that the male connector cannot rotate within the socket chamber, and at least one detent hole (21) in the socket passing from an outer surface of the socket to the socket chamber; a detent (6) located in the detent hole; and a collar (7) having an inside surface that slides over the outer surface of the socket, the inside surface of the collar having a locking surface and an unlocking surface, when the collar is in a closed position on the socket the locking surface pushes the detent into a closed position where the detent protrudes into the socket chamber and when the collar is in an open position the unlocking surface allows the detent to not protrude into the socket chamber, connecting the quick disconnect tool to the device, but lacks, having at least the male connector with threads on a second end opposite the first end; rotating the male connector to fasten the second end of the male connector to the surface by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed and wherein when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the recess of the male connector locking the male connector within the socket chamber. 
Bedi (6695321) discloses a quick-connect mechanism for a tool bit having retaining means that actuate means for engaging with the tool bit or male connector (see abstract), but lacks, having at least the male connector with threads on a second end opposite the first end; rotating the male connector to fasten the second end of the male connector to the surface by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed and wherein when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the recess of the male connector locking the male connector within the socket chamber.
Chang (2009/0129887) teaches that it is old and well known in the art at the time the invention was made to provide a male connector (1) with threads (121) on a second end (12) opposite a first end (11, Figure 3) in order to fasten the second end of the male connector to a surface (formed as the inner hole of element 4 receiving threads 121 therein, Figure 5) by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed (note; the first end is exposed from the inner hole receiving threads 121 therein, Figure 5), but lacks, the male connector having at least one recess on the outer mating surface and when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the at least one recess of the male connector locking the male connector within the socket.
Chen et al. (2004/0232631) disclose a chuck apparatus for a tool bit having a male connector (50) that includes a groove (51) for receiving a detent (14, Figure 6), but lack, having at least the male connector with threads on a second end opposite the first end; rotating the male connector to fasten the second end of the male connector to the surface by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed and wherein when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the recess of the male connector locking the male connector within the socket chamber.
Peng (2009/0211408) teaches of a male connector (30) having inner or outer threads (Figure 7 and Paragraph 50), but lacks, a male connector having a non-circular outer mating surface and at least one recess on the outer mating surface.
Wang (5934384) also shows a quick disconnect tool (Figures 4-9) having a socket (1) for coupling with a male connector (8) having cutouts (92) for engagement with a stop rod (90) and further includes a chuck/collar (6), but also lacks, having at least the male connector with threads on a second end opposite the first end; rotating the male connector to fasten the second end of the male connector to the surface by the threads to provide a mounted male connector that is mounted on the surface so that the first end of the male connector is exposed and wherein when the male connector is within the socket chamber and the detent is in a closed position the detent protrudes into the recess of the male connector locking the male connector within the socket chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723